MoCLELLAN, J.
What purports to be a bill of exceptions was “taken, approved, and filed” by the presiding judge on November 11,1911. The final judgment, appealed from, was entered June 9, 1911. Thére does not appear to have been a presentation of the bill to the presiding judge within 90 days after judgment entered, as the statute (Code § 3019) requires. — Edinburgh-American Land Mortgage Company v. Canterbury, 169 Ala. 444, 53 South. 823.
The minutes of this court show that the parties appeared by attorneys and submitted the appeal on motion to strike the bill and on the merits. The motion to strike the bill must therefore prevail, and the purported bill of exceptions is, hence, stricken. The bill being stricken, no basis for errors assigned remains.
The decree of the probate court must, on this record, stand affirmed.
Affirmed.
All the Justices concur.